Case 3:17-cv-01852-MAS-TJB Document 136-4 Filed 05/27/20 Page 1 of 2 PageID: 1850



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

   NEWMARKET PHARMACEUTICALS,                            Civil Action No. 3:17-cv-01852
   LLC,                                                            (MAS-TJB)

                             Plaintiff,

                v.

   VETPHARM, INC., DENNI O. DAY,                                  [PROPOSED]
   and PRELUDE DYNAMICS, LLC,                                      JUDGMENT
                             Defendants.


        THIS MATTER having been brought before the Court by defendants

  VetPharm, Inc. and Denni O. Day (collectively, “VetPharm”) by motion for an order

  and judgment confirming the parties’ arbitration award under section 9 of the Federal

  Arbitration Act, 9 U.S.C. § 9, and directing the Clerk of the Court to close this case,

  and upon the Declaration of Kyle D. Gooch dated May 27, 2020, the memorandum

  of law submitted in support of VetPharm’s motion, and all of pleadings and

  proceedings had in this action, and for good cause shown,

        IT IS, on this ____ day of ___________, 2020,

        ORDERED that VetPharm’s motion is GRANTED; and it is further

        ORDERED and ADJUDGED that the arbitration award, attached hereto as

  Exhibit A, is CONFIRMED; and it is further
Case 3:17-cv-01852-MAS-TJB Document 136-4 Filed 05/27/20 Page 2 of 2 PageID: 1851



        ORDERED the Clerk of the Court is directed to close this case.



                                             ______________________________
                                                   Hon. Michael A. Shipp
                                                 United States District Judge




                                         2
